NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.
Reasons for Allowance
The claimed invention is drawn to a method of treating a patient for diagnosing, treating hypercortisolemia (as well as assessing the biochemical response to said treatment) in a patient suspected of suffering from hypercortisolemia, said method comprising:
(1) 	measuring a first amount/activity/expression of FKBP5 in a cohort of at least 20 individuals suffering or suspected of suffering from hypercortisolemia, said cohort having not been administered a glucocorticoid receptor antagonist (GRA);
(2) 	administering to said cohort a GRA; 
(3) 	measuring a second amount/activity/expression of FKBP5 in said cohort; 
(4)	subtracting said second amount/activity/expression from said first amount/activity/expression in each individual of said cohort to obtain at least 20 differences;
difference value, wherein said difference value is termed a threshold difference value if it is at least 15% less than the average of the at least 20 first amounts/activities/expressions;
(6)	measuring a first amount/activity of FKBP5 in a patient with normal urinary free cortisol (UFC) test results suspected of suffering from hypercortisolemia, said patient having not been administered a GRA, to obtain a control value; 
(7) 	administering to said patient a GRA; 
(8) 	measuring a second amount/activity of FKBP5 in said patient  to obtain a response value; 
(9)	subtracting the response value from the control value to obtain an FKBP5 difference value; wherein:
if the FKBP5 difference value is > the threshold difference value, then a biochemical response to said GRA is detected, the patient is diagnosed as suffering from hypercortisolemia, and administration of said GRA to said patient is continued to treat said hypercortisolemia; and
if the FKBP5 difference value is < the threshold difference value, then the method comprises administering no further medical treatment for hypercortisolemia to the patient.
At the time the invention was made, it was known to treat hypercortisolemia via administration of a GRA.  Furthermore, it would have been obvious to monitor FKBP5 as a measure of drug efficacy.  However, the method of measuring the difference between the first and second amount/activity of FKBP5 in the cohort of individuals and using that as a comparison against the difference between the first and second amount/activity of FKBP5 in the patient for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.